UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6698



GARFIELD WILLIAM HOLLEY,

                                              Plaintiff - Appellant,

          versus


D. BAKER, Correctional Officer, Keen Mountain
Correctional Center,

                                              Defendant - Appellee,

          and


R. A. YOUNG, Regional Director, Keen Mountain
Correctional Center,

                                                          Defendant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Pamela M. Sargent, Magistrate Judge.
(CA-98-643-7)


Submitted:   September 21, 2000       Decided:   September 28, 2000


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Garfield William Holley, Appellant Pro Se.   Christopher Garrett
Hill, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Garfield William Holley appeals magistrate judge’s order deny-

ing his motions to set aside the jury’s verdict in favor of Appel-

lee and to alter or amend its final judgment.*      We have reviewed

the record and the district court’s opinion and find no abuse of

discretion.       Accordingly, we affirm the order of the district

court.       See Holley v. Baker, No. CA-98-643-7 (W.D. Va. Apr. 26,

2000).      We also deny Holley’s motion for the appointment of coun-

sel.       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED




       *
       The parties consented to have this matter tried by           a
magistrate judge. See 28 U.S.C. § 636(c)(1) (1994).


                                    2